129 Nev., Advance Opinion    3?)
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                CITY OF SPARKS; SPARKS CIVIL                         No. 59139
                SERVICE COMMISSION,
                Appellants,
                vs.
                SPARKS MUNICIPAL COURT,
                                                                      FILED
                Respondent.                                            hAY 3 0 2013




                            Appeal from a district court order granting a preliminary
                injunction. Second Judicial District Court, Washoe County; Steven P.
                Elliott, Judge.
                            Affirmed in part, reversed in part, and remanded.

                Lemons, Grundy & Eisenberg and Alice Campos Mercado, Reno,
                for Appellants.

                Holland & Hart LLP and Anthony L. Hall and Deanna C. Brinkerhoff,
                Reno,
                for Respondent.

                Kaempfer Crowell Renshaw Gronauer & Fiorentino and Jason D.
                Woodbury, Carson City,
                for Amici Curiae Nevada District Judges Association; the Honorable T.
                Arthur Ritchie, Jr., in his capacity as President of the Nevada District
                Judges Association; the Nevada Judges of Limited Jurisdiction; and the
                Honorable John Tatro, in his capacity as President of the Nevada Judges
                of Limited Jurisdiction.



                BEFORE THE COURT EN BANC.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                  3 -/07/
                                 OPINION

By the Court, HARDESTY, J.:
            The City of Sparks has traditionally made most personnel and
budget decisions for the Sparks Municipal Court. Following a dispute
between these entities over the City's exercise of this authority, the
district court enjoined the City from making these decisions in the future
based on the Municipal Court's broad authority to manage its own affairs.
We are asked to decide whether the separation of powers doctrine and the
Municipal Court's inherent authority bar the City from interfering with
the Municipal Court's control over personnel decisions. We conclude that
they do, and we therefore affirm that portion of the district court's order
enjoining the City from interfering with the Municipal Court's ability to
make personnel decisions. As to the parties' budgetary dispute, we
conclude that the Municipal Court's inherent power over its budget must
be weighed against the City's authority over government finances.
Because the parties have failed to develop the record sufficiently for us to
determine whether the Municipal Court properly invoked its inherent
powers on this point, we reverse the district court's order as to this issue
and remand the matter for further proceedings consistent with this
opinion.
                             BACKGROUND
            Appellant City of Sparks is a municipal corporation, organized
and existing under the laws of the State of Nevada through a charter
approved by the Legislature. By statute, Sparks, like all Nevada cities, is
required to have a municipal court with jurisdiction over certain civil and
criminal actions arising under city ordinances and other matters directly
involving the City.   See NRS 5.010, 5.050. The Sparks City Charter


                                     2
                provides for respondent Sparks Municipal Court in Article IV, entitled
                "Judicial Department." In addition to the judicial department, the charter
                separates the governmental functions of the City into a legislative
                department, which is made up of the Sparks City Council, see Sparks City
                Charter art. II, § 2.010, and the executive department, which consists of
                the mayor, the city manager, and the city attorney, among other city
                officers. 1 See Sparks City Charter art. III, §§ 3.010-.070. Thus, the
                structure of the Sparks government mirrors the tripartite system of
                government established for the state by the Nevada Constitution. Nev.
                Const. art. 3, § 1.
                             Historically, the City has subjected certain employees of the
                Municipal Court to provisions of the Sparks City Charter and to the
                Sparks Civil Service Commission's 2 rules, which also govern the City's
                employees. These provisions and rules have allowed the City to make or
                influence decisions regarding the selection, discipline, transfer, and
                termination of Municipal Court employees. The City has also routinely

                       'As the powers of both the legislative and the executive branches of
                the City of Sparks are implicated by the issues raised in this appeal, we
                refer to those branches as appropriate in this opinion, although we note
                that the particular government entities making up these branches have
                not been specifically designated as parties in these proceedings. See
                Sparks City Charter art. II, § 2.010 (vesting the legislative power of the
                City in the city council); Sparks City Charter art. III, §§ 3.010, 3.020,
                3.040, and 3.050 (identifying the duties of the mayor, city manager, city
                clerk, and city attorney, respectively, in their roles as part of the City's
                executive branch).

                      2Appellant Sparks Civil Service Commission is a body of five Sparks
                residents appointed by the mayor that is responsible for adopting
                regulations governing the selection and appointment of all employees of
                the City. Sparks City Charter art. IX, §§ 9.010, 9.020.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     3
                                                                                               A
                entered into collective bargaining agreements with two labor
                organizations that have further affected the terms and conditions of
                employment, including wages and disciplinary procedures, for certain
                Municipal Court employees.
                            The events underlying this appeal were set in motion when
                the Sparks City Council asked the Municipal Court to reduce the salaries
                of its court administrator and judicial assistant by 7.5 percent beginning
                on July 1, 2010, and an additional 7.5 percent effective July 1, 2011, which
                appears to result in a 15-percent salary reduction for those employees over
                a two-year period. The request prompted the Municipal Court to question
                the City's authority to require it to reduce the salaries of these Municipal
                Court positions by specific amounts when the positions are exempt from
                the city charter provisions and civil service rules governing City
                employees. In presenting its concerns to the City, the Municipal Court
                also asserted that it holds certain inherent powers, pursuant to the
                separation of powers doctrine of the Nevada Constitution and by virtue of
                its sheer existence. The Municipal Court contended that those inherent
                powers include the authority to administer its own budget once that
                budget is appropriated to it by the City and the power to manage the two
                employees who would be affected by the proposed reductions.
                            The Municipal Court indicated that, as a result of these
                objections, it had instructed the court administrator and the judicial
                assistant not to execute any documents required to effectuate the salary
                reductions. In later correspondence, however, the Municipal Court
                communicated its intention to satisfy the City's budget-cutting objectives,
                but the record fails to disclose how the reduction was accomplished.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     4
                             While the Municipal Court purportedly complied with the
                budget reductions, it continued to seek clarification from the City as to its
                rights in connection with what the Municipal Court viewed as the City's
                unconstitutional interference with the Municipal Court's inherent power
                to administer its budget and manage its employees, including those who
                had traditionally been treated as City employees: the court administrator,
                administrative assistant, marshals, court clerk/interpreters, and court
                clerks I and 11• 3 The Municipal Court asserted that the authority to
                manage these employees gave it the power to make all decisions as to
                hiring and firing, set the terms and conditions of employment, and
                determine employee wages. Further, the Municipal Court contended that
                it was not bound by the collective bargaining agreements negotiated
                between the City and the labor organizations, the Sparks Police Protective
                Association (SPPA) and the Operating Engineers Local Union No. 3 (0E3).
                             At the request of the Municipal Court, the City obtained a
                legal opinion on these issues from the city attorney, but later asserted that
                it could not share the opinion with the Municipal Court because doing so
                would violate the City's attorney-client privilege. Thus, it was agreed that
                the Municipal Court would need to retain outside counsel to address the
                questions on which it sought clarification. The Municipal Court thereafter
                engaged independent counsel, who provided it with a legal opinion that


                      3 Inparticular, Section 9.020 of the Sparks City Charter directs the
                Civil Service Commission to adopt regulations regarding recruitment,
                promotion, and discipline of City employees; Section 9.060 requires
                department heads, including the Municipal Court judges, to fill employee
                vacancies from a list of applicants created by the Commission; and Section
                9.100 permits the city manager or his or her representative to suspend,
                dismiss, or demote covered employees.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      5
                                                                                                7114744
concluded that the Municipal Court had the authority to make its own
personnel decisions. As to its right to manage its budget, the opinion
stated only that "the Court has the discretion to use the budget allocated
to it by the City in the manner it sees fit."
             Pursuant to the opinion of counsel, the Municipal Court
notified the City that it would begin the process of taking control of its
personnel by notifying the SPPA and the 0E3 that the Municipal Court
was not subject to any collective bargaining agreements, informing its
employees that they would no longer be considered civil service employees
covered by the civil service rules, and explaining to its employees that it
would thereafter be responsible for making all substantive personnel
decisions. The Municipal Court also stated that it would "continue to meet
the City's budget requirements, to the extent feasible to sustain the
Municipal Court's essential functions, acknowledging the Municipal
Court's ultimate responsibility, and control of the allocation of its budget."
The Municipal Court further objected to the method for establishing its
budget in the future by requiring an itemized allocation of the
appropriation.
             In response to the Municipal Court's declaration, the City
expressed concern that the Municipal Court's proposed actions could
expose both the Court and the City to liability from affected Court
employees. The City argued that the Municipal Court's inherent powers
did not provide it with unfettered control over its employees in violation of
their civil service status and any rights provided to them under collective
bargaining agreements and state law. Nevertheless, the City agreed to
work with the Municipal Court towards reaching the goal of assuming
greater control over its employees. In the months that followed, the City



                                        6
                and the Municipal Court engaged in negotiations in an attempt to draft
                mutually agreeable proposed amendments to the Sparks City Charter
                provisions affecting the Municipal Court's ability to manage its employees.
                The City and the Municipal Court also discussed approaching the SPPA
                and the 0E3 regarding voluntary withdrawal of union representation of
                Municipal Court employees. During this time, the 0E3 withdrew any
                claim of representation of Municipal Court employees, but the SPPA did
                not.
                            Ultimately, the City and the Municipal Court were unable to
                reach an agreement on amendments to the Sparks City Charter. When
                the negotiations failed, the Municipal Court filed a complaint in the
                district court for declaratory and injunctive relief and for writs of
                mandamus and prohibition to establish its independence from the City to
                make personnel and budget decisions. In conjunction with its complaint,
                the Municipal Court also filed an application for a preliminary injunction,
                which is the subject of this appeal. In the application, the Municipal
                Court argued that it had the inherent power to make independent
                decisions regarding its personnel, as well as to determine how to use the
                budget allocated to it by the City. The Municipal Court asked for an
                injunction preventing the City from entering into collective bargaining
                agreements purporting to cover Municipal Court employees and from
                enforcing provisions of the Sparks City Charter or the civil service rules
                that the Municipal Court believed interfered with its right to manage its
                employees and control its budget. Finally, the Municipal Court asserted
                that the City had threatened to withhold funding for the Municipal
                Court's attorneys in this case and requested that the City be prohibited



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     7
                from interfering with its right to retain special counsel in situations such
                as this one.
                               The City opposed the application for a preliminary injunction,
                arguing that the Municipal Court had not met its burden of showing that
                it would be irreparably harmed in the absence of an injunction or that it
                had a reasonable likelihood of success on the merits in the underlying
                action. In particular, although the City recognized that the Municipal
                Court held certain inherent powers, the City contended that it could not
                exercise such powers in the absence of a showing that it was unable to
                perform its judicial functions using established methods. Moreover, the
                City asserted that the Municipal Court had failed to show that any action
                of the City had impeded its ability to perform its core constitutional
                functions.
                               The Municipal Court filed a reply, asserting that it had
                suffered and continued to suffer irreparable harm because, by asserting
                control over the Municipal Court's management of its personnel and
                budget, the City had impeded the Municipal Court's ability to perform its
                ministerial functions. As examples, the Municipal Court noted, among
                other things, that it had been required to close for one hour each day due
                to budget constraints and that the City had prevented it from using
                certain volunteers to ensure that all of its functions were fulfilled.
                               After a hearing, the district court entered an order granting
                the Municipal Court's application for a preliminary injunction.
                Concluding that the Municipal Court has the inherent authority to
                independently manage its employees and its budget, the district court
                broadly enjoined the City from asserting any control over the Municipal
                Court's employees, including their selection, discipline, and termination,

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       8
                      and from applying either the civil service rules or certain Sparks City
                      Charter provisions to the Municipal Court. The district court also
                      prohibited the City from entering into or attempting to enforce collective
                      bargaining agreements purporting to cover Municipal Court employees.
                      Although the district court found that the Municipal Court's employees
                      were never properly covered by the civil service rules or the collective
                      bargaining agreements, and thus, did not have any property rights under
                      those sources, the district court ordered the Municipal Court not to
                      withdraw any of the protections purportedly supplied by such rules or
                      agreements without giving its employees 30 days' notice to allow the
                      employees to decide if they wanted to retain their employment under the
                      new rules established by the Municipal Court. As to the budget, the
                      district court enjoined the City from "interfering with the Municipal
                      Court's ability to use, distribute, allocate, and make decisions regarding
                      the budget adopted for it by the City." Finally, with regard to the
                      Municipal Court's retention of special counsel, the district court enjoined
                      the City from applying NRS 41.0344 or Sparks City Charter art. III, §
                      3.055 in the pending proceedings. This appeal followed.
                                                    DISCUSSION
                      Standard of review
                                  A preliminary injunction is available when it appears from the
                      complaint that the moving party has a reasonable likelihood of success on
                      the merits and the nonmoving party's conduct, if allowed to continue, will
                      cause the moving party irreparable harm for which compensatory relief is
                      inadequate. NRS 33.010; Univ. & Cmty. Coll. Sys. v. Nevadans for Sound
                      Gov't, 120 Nev. 712, 721, 100 P.3d 179, 187 (2004). As a constitutional
                      violation may be difficult or impossible to remedy through money
                      damages, such a violation may, by itself, be sufficient to constitute
SUPREME COURT
        OF
     NEVADA


(0) 1947A     s   r
                                                           9
                  irreparable harm.     See Monterey Mech. Co. v. Wilson, 125 F.3d 702, 715
                  (9th Cir. 1997). Whether to grant or deny a preliminary injunction is
                  within the district court's discretion. Nevadans for Sound Gov't, 120 Nev.
                  at 721, 100 P.3d at 187. In the context of an appeal from a preliminary
                  injunction, we review questions of law de novo and the district court's
                  factual findings for clear error or a lack of substantial evidentiary support.
                  Id.
                               We begin our consideration of the issues presented in this
                  appeal by examining the Nevada Constitution's impact on the parties'
                  dispute over whether the City or the Municipal Court is properly vested
                  with the authority to manage and control Municipal Court employees,
                  before addressing the issues concerning the budget. As to the personnel
                  issues, we must determine whether Article 15, Section 11 of the Nevada
                  Constitution authorizes the City to control the hiring, supervision, and
                  discipline of Municipal Court employees based on the inclusion of certain
                  provisions to that effect in the Sparks City Charter. Because we conclude
                  that the Constitution does not confer such authority on the City, we must
                  next address whether the City's exercise of such control unconstitutionally
                  interferes with the inherent powers possessed by the Municipal Court
                  based on the separation of powers doctrine and by virtue of its sheer
                  existence.
                  Article 15, Section 11
                               Initially, we note that the issues presented by this matter
                  arose out of the City's request that the Municipal Court reduce the
                  salaries of the court administrator and judicial assistant. The City
                  concedes, as it must, that under Sparks City Charter art. IV, §§ 4.023 and
                  4.025, the Municipal Court has "virtually unfettered authority" over the

SUPREME COURT
                  hiring and firing of its court administrator and judicial assistant. Thus,
        OF
     NEVADA


(0) 1947A     s
                                                        10
                                •   •
                what is at issue here is whether the Municipal Court or the City may
                exercise control over the remaining Municipal Court employees, namely,
                the marshals, court clerk/interpreters, and court clerks I and II. The City
                claims authority to control certain aspects of the Municipal Court's
                personnel decisions based on provisions of the city charter, which it
                contends give the City authority to make decisions with regard to the
                hiring, supervision, and discipline of Municipal Court employees. But the
                charter cannot provide the City with authority that is otherwise
                unconstitutional.
                            The City attempts to find a viable constitutional basis for the
                authority to control Municipal Court employees, conferred by the charter,
                in Article 15, Section 11 of the Nevada Constitution, which provides that
                            Mlle tenure of any office not herein provided for
                            may be declared by law, or, when not so declared,
                            such office shall be held during the pleasure of the
                            authority making the appointment, but the
                            Legislature shall not create any office the tenure
                            of which shall be longer than four (4) years, except
                            as herein otherwise provided in this Constitution.
                            In the case of any officer or employee of any
                            municipality governed under a legally adopted
                            charter, the provisions of such charter with
                            reference to the tenure of office or the dismissal
                            from office of any such officer or employee shall
                            control.
                The City more specifically contends that Article 15, Section 11 permits a
                municipality to enact charter provisions governing the tenure and
                dismissal of all city employees, including Municipal Court employees. The




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     11
                                                                                            ;,17.
                Municipal Court asserts that Article 15, Section 11 applies only to city
                officers, as distinguished from city employees. 4
                              This court has long recognized the distinction between an
                "officer" and an "employee."     Compare Eads v. City of Boulder City, 94
                Nev. 735, 736-37, 587 P.2d 39, 40-41 (1978) (holding that a position
                created and defined by law, which invested the person holding it with a
                "portion of the sovereign functions of government," was an office), with
                Mullen v. Clark Cnty., 89 Nev. 308, 310-11, 511 P.2d 1036, 1037-38 (1973)
                (concluding that an individual was an employee and not an -officer when
                his duties were defined by his superiors, "no tenure attached to his
                position," he could not hire or fire other employees, and "he was wholly
                subordinate and responsible to his superiors"); see also State v. Cole, 38
                Nev. 215, 148 P. 551 (1915) (determining that a party was not an officer
                for the purpose of a constitutional provision prohibiting a senator from
                being appointed to an office created during the term in which the senator
                was elected). The parties do not dispute that the controversy in this action
                involves only employees of the Municipal Court, as opposed to officers.
                Thus, if Article 15, Section 11 applies only to officers, it has no application
                to this action. But if Article 15, Section 11 applies generally to employees
                as well as officers, the charter provisions provide a valid basis for the City
                to exercise control over the tenure and dismissal of Municipal Court
                employees.




                      4 TheMunicipal Court alternatively argues that its employees are
                not city employees. Because we conclude that Article 15, Section 11
                generally does not apply to city employees, we need not reach the
                Municipal Court's alternative argument.

SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      12
            Determining whether Article 15, Section 11 applies to city
employees requires us to interpret that constitutional provision. "The
rules of statutory construction apply to the interpretation of a
constitutional provision." We the People Nev. v. Miller, 124 Nev. 874, 881,
192 P.3d 1166, 1170 (2008). Thus, we look first to the plain language of
the provision, and, if the meaning of that language is unambiguous, we do
not look beyond it, Beazer Homes Nev., Inc. v. Eighth Judicial Dist. Court,
120 Nev. 575, 579-80, 97 P.2d 1132, 1135 (2004), unless it is clear that the
ordinary meaning was not intended by the drafters.     City of Reno v. Bldg.
& Constr. Trades Council of N. Nev., 127 Nev. „ 251 P.3d 718, 722
(2011). A provision is ambiguous if its language may be reasonably
interpreted in two or more inconsistent ways. Strickland v. Waymire, 126
Nev.     235 P.3d 605, 608 (2010). In order to interpret an
ambiguous constitutional provision, we consider "the provision's history,
public policy, and reason to determine what the voters intended."         Id.
(quoting Miller v. Burk, 124 Nev. 579, 590, 188 P.3d 1112, 1120 (2008)).
"The goal of constitutional interpretation is to determine the public
understanding of a legal text leading up to and in the period after its
enactment or ratification." Strickland, 126 Nev. at , 235 P.3d at 608
(internal quotations omitted).
            On its face, the relevant language of Article 15, Section 11 is
ambiguous. In particular, although the text refers to "any officer or
employee" of a municipality, it also states that the charter will control as
to the "tenure of office or the dismissal from office" of those officers or
employees. Nev. Const. art. 15, § 11 (emphasis added). This creates an
ambiguity because reading the provision to apply only to officers appears
to render the phrase "or employee" meaningless, while reading it to apply



                                     13
                to both officers and employees seems to render the phrases "of office" and
                "from office" meaningless. See Eads, 94 Nev. at 736-37, 587 P.2d at 40-41
                (holding that a position created and defined by law, which invested the
                person holding it with a "portion of the sovereign functions of the
                government," was an office). Additionally, as this court's cases have
                specifically associated "tenure" with officers in discussing the differences
                between officers and employees, see Mullen, 89 Nev. at 311, 511 P.2d at
                1038 (concluding that an individual was an employee, rather than an
                officer, in part because "no tenure attached to his position"); Cole, 38 Nev.
                at 223, 148 P. at 553 (explaining that "Wile great weight of authority
                holds the term 'office' to embrace the ideas of tenure, duration, fees, or
                emoluments, and duties"), reading the provision to apply to employees as
                well as officers also would arguably be contrary to the usual meaning of
                the term "tenure."
                            In the face of this ambiguity, we look beyond the language of
                the provision to determine the intent of the voters in approving the
                amendment that added this language to Article 15, Section 11.            See
                Strickland, 126 Nev. at , 235 P.3d at 608. Prior to 1946, Article 15,
                Section 11 provided only that
                            [t]he tenure of any office not herein provided for
                            may be declared by law, or, when not so declared,
                            such office shall be held during the pleasure of the
                            authority making the appointment, but the
                            legislature shall not create any office the tenure of
                            which shall be longer than four (4) years, except as
                            herein otherwise provided in this constitution.
                1945 Nev. Const. art. 15, § 11, at 56. As originally drafted, Article 15,
                Section 11 plainly applied only to officers, as the provision did not even
                mention employees. In 1946, the provision was amended to add the final

SUPREME COURT
                sentence, at issue here, stating that, "[lin the case of any officer or
        OF
     NEVADA


(0) 1947A
                                                     14
                employee of any municipality governed under a legally adopted charter,
                the provisions of such charter with reference to the tenure of office or the
                dismissal from office of any such officer or employee shall control."     See
                1943 Nev. Stat., Assembly Joint Resolution No. 19, at 325; 1945 Nev.
                Stat., Assembly Joint Resolution No. 10, at 505; 1947 Nev. Const. art. 15,
                § 11, at 56.
                               The stated purpose of the 1946 amendment was "to except [a]
                municipality from the present constitutional provision that the legislature
                shall not create any office the tenure of which shall be longer than four
                years." Legal Notice, Amendment to the Constitution to Be Voted Upon in
                State of Nevada at General Election, November 5, 1946, Nevada State
                Journal, October 5, 1946, at 9. Because the amendment was intended to
                create an exception to the existing rule, it follows that only those who had
                been subject to the pre-amendment provision were meant to be included in
                the exception. Applying this reasoning, the amendment would not have
                been intended to apply to employees, as they were not subject to the pre-
                amendment version of the provision.
                               This reasoning, however, leads to the question of why the
                drafters included the term employee in the amended provision if
                employees were not included within the rule or the exception. The answer
                to this query is that it appears that the drafters believed that certain city
                employees, particularly employees within the civil service, were
                considered to be officers, and thus, were subject to Article 15, Section 11.
                Editorial, Question No. 1, Nevada State Journal, November 2, 1946, at 4
                (stating that le] mployees of cities, holding civil service status, are
                considered [to be] holding office and consequently it is contended their
                tenure of office would be limited to four years by strict application of the

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      15
                constitution"). As a result, the drafters appear to have intended to exempt
                from the provision any such employees who were subject to the provision
                because, in the drafter's view, they were considered to be officers. But as
                is clear from our jurisprudence, officers are fundamentally different from
                employees, and thus the employees that this amendment sought to exempt
                from Article 15, Section 11 were never subject to that provision to begin
                with based upon the very nature of their roles as employees rather than
                officers. See Eads, 94 Nev. at 736-37, 587 P.2d at 40-41; Mullen, 89 Nev.
                at 311, 511 P.2d at 1038); Cole, 38 Nev. at 223, 148 P. at 553. Therefore,
                in seeking to clarify that employees were not subject to this provision, the
                amendment instead conflated the meaning of the terms "officers" and
                "employees" and created the very ambiguity in Article 15, Section 11 that
                we must now resolve here.
                            In advancing a literal reading of the text of the amendment to
                Article 15, Section 11, so that both officers and employees can be
                constitutionally subject to the charter provisions at issue here, our
                concurring and dissenting colleague ignores the purpose behind this
                amendment and the fundamental misapprehension regarding the
                applicability of the pre-amendment version of Article 15, Section 11 to
                employees that spurred the amendment's enactment. Adopting the
                approach taken by our colleague would require us to ignore the well-
                established distinctions between officers and employees and would only
                serve to perpetuate the conflation of these terms created by this
                amendment, which we will not do.
                            Based on the purpose of the amendment and the apparent
                intent of the drafters and voters, we conclude that, to the extent that
                Article 15, Section 11 may apply to city employees, it applies only to

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     16
employees who are also considered to be officers. In reaching this
conclusion, we recognize that, given this court's precedent regarding the
differences between officers and employees, it is not clear which, if any,
city employees would be deemed to fall into this category. Nevertheless,
as it is undisputed that the Municipal Court employees at issue in this
case are not considered to be officers, and thus, would not fall under the
ambit of Article 15, Section 11, it is not necessary to reach that question
here. Thus, Article 15, Section 11 does not render the charter provisions
authorizing the City to make decisions regarding the hiring, supervision,
and discipline of Municipal Court employees constitutional, and we
therefore turn to whether the inherent authority and separation of powers
doctrines bar the application of these charter provisions to Municipal
Court employees.
Inherent powers
            This court has long recognized that "the judiciary, as a coequal
branch of government, has the inherent power to protect itself and to
administer its affairs."   City of N. Las Vegas ex rel. Arndt v. Daines,   92
Nev. 292, 294, 550 P.2d 399, 400 (1976). "Inherent judicial powers stem
from two sources: the separation of powers doctrine and the power
inherent in a court by virtue of its sheer existence." Blackjack Bonding v.
City of Las Vegas Mun. Court, 116 Nev. 1213, 1218, 14 P.3d 1275, 1279
(2000). Of particular importance here, municipal courts, as coequal
branches of their local governments, see Daines, 92 Nev. at 295, 550 P.2d
at 400, and a part of the state constitutional judicial system, 5 see Nev.


      5 While municipal courts are included within the state constitutional
judicial system, they are nonetheless primarily city entities, rather than
an extension of the state. See Nunez v. City of N. Las Vegas, 116 Nev. 535,
                                                    continued on next page...

                                      17
                  Const. art. 6, § 1 (authorizing the Legislature to establish municipal courts
                  as part of the court system vested with the judicial power of the state);
                  Daines, 92 Nev. at 295, 550 P.2d at 400, are protected by the
                  constitutional separation of powers doctrine and possess inherent judicial
                  powers to the same extent as the other courts of this state.        See Nev.
                  Const. art. 3, § 1; Daines, 92 Nev. at 295, 550 P.2d at 400; see also Mowrer
                  v. Rusk,   618 P.2d 886 (N.M. 1980) (concluding that, although the
                  constitutional separation of powers doctrine generally does not apply to
                  local government entities, it does apply to the New Mexico municipal
                  courts because they are a part of their state judicial system).
                              Under the separation of powers doctrine of the Nevada
                  Constitution, each of the three branches of government is vested with
                  authority to exercise its own functions, and no branch may exercise the
                  functions of another unless expressly permitted to do so by the Nevada
                  Constitution. Galloway v. Truesdell, 83 Nev. 13, 19, 422 P.2d 237, 241-42
                  (1967) (discussing Nev. Const. art. 3, § 1). Thus, the courts, whose judicial


                  ...continued
                  540, 1 P.3d 959, 962 (2000). Beyond this conclusion, we do not find it
                  necessary in resolving this appeal to delineate, as the City asks us to do,
                  the extent to which a municipal court is a part of the city, as opposed to a
                  part of the state judicial system. Although the City contends that
                  resolving this issue will determine the outcome of questions as to whether
                  the Municipal Court is an employer, whether it is subject to NRS Chapter
                  288, and whether it is exclusively liable for employment-related lawsuits,
                  we conclude that those questions are not properly presented here, as this
                  situation does not involve any Municipal Court employees challenging
                  employment-related decisions. See Personhood Nev. v. Bristol, 126 Nev.
                         245 P.3d 572, 574 (2010) (explaining that "[t]his court's duty is
                  not to render advisory opinions but, rather, to resolve actual controversies
                  by an enforceable judgment").

SUPREME COURT
        OF
     NEVADA


(0) 1947A     •
                                                        18
                functions involve hearing and resolving legal controversies, possess the
                authority to take any actions that are inherent or incidental to that
                function.   Galloway, 83 Nev. at 20, 422 P.2d at 242. Furthermore, any
                statutory scheme that would allow the executive or legislative branches of
                a municipal government to control or exercise the inherent powers of the
                municipal court would violate the separation of powers doctrine. See id. at
                19, 422 P.2d at 241-42; see also Mowrer, 618 P.2d at 891.
                             Each governmental branch also has certain inherent powers,
                by virtue of its sheer existence and as a coequal branch of government, to
                carry out its basic functions. Halverson v. Hardcastle, 123 Nev. 245, 261,
                163 P.3d 428, 439-40 (2007). This authority is "broader and more
                fundamental than the inherent power conferred by separation of powers."
                Blackjack Bonding, 116 Nev. at 1218, 14 P.3d at 1279. Thus, in addition
                to the specific powers assigned to the governmental branches, each branch
                has inherent ministerial powers, which include "methods of
                implementation to accomplish or put into effect the basic function" of that
                branch.     Galloway, 83 Nev. at 21, 422 P.2d at 243. Within these
                ministerial functions, the powers of the branches sometimes appear to
                overlap. Id. at 21-22, 422 P.2d at 243. To the extent that any duplication
                of authority can be traced back to the individual branch's essential
                functions and basic source of power, the overlapping may be valid, but it is
                essential to the balance of powers that each branch is careful not to
                impinge on the authority of the other two branches, even in a small and
                seemingly harmless manner, Id.
                             When a court's inherent authority arises out of the court's
                management of its own affairs, this court has held that the court is
                "entitled to manage [its] internal affairs without interference from

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     19
                separate governmental branches." Nunez v. City of N. Las Vegas, 116 Nev.
                535, 540, 1 P.3d 959, 962 (2000). Put differently, even apart from any
                constitutional or statutory concerns, based solely on the court's inherent
                authority to manage its own affairs, the legislative and executive branches
                are strictly prohibited from infringing on the court's "incidental powers
                reasonable and necessary to carry out the duties required for the
                administration of justice."    Goldberg v. Eighth Judicial Dist. Court, 93
                Nev. 614, 616, 572 P.2d 521, 522 (1977). Thus, if an action falling under
                the court's inherent authority is part of the court's day-to-day functioning
                or regular management of its internal affairs, the court is empowered to
                perform that action without the need for further justification and without
                interference from the legislative or executive branch. See id. In contrast,
                if the court's need to exercise its inherent authority arises outside of the
                court's regular management of its affairs, the invocation of the court's
                inherent powers must be justified by demonstrating that some
                circumstance requires the court to invoke such authority in order to
                perform its constitutional functions. See Halverson, 123 Nev. at 263, 163
                P.3d at 441.
                               The resolution of the controversy in this action turns on the
                parties' differing interpretations of the Municipal Court's ability to invoke
                its inherent powers under the present circumstances. On one side, the
                Municipal Court contends that it has the inherent power to exercise
                control over its employees and the budget appropriated to it by the City,
                and that the City cannot interfere with that power. Conversely, while
                conceding that the Municipal Court possesses certain inherent powers, the
                City contends that the Municipal Court may only act pursuant to those
                powers when it is reasonable and necessary to do so, and the City denies

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      20
                that the Municipal Court has demonstrated that it is reasonable and
                necessary to use its inherent powers in this situation. The City further
                argues that the Municipal Court has not established a constitutional
                violation, insofar as it has not shown that any action of the City has
                impeded its ability to perform its core constitutional functions.
                            With this background in mind, we turn to the invocations of
                inherent authority involved in this case.
                      Management and control of employees
                            The district court's order enjoined the City from exercising any
                power over Municipal Court employees, including their selection,
                promotion, or termination. To the extent that both the Municipal Court
                and the City claim the authority to be involved in the Municipal Court's
                personnel decisions, this purported function of the two branches appears
                to overlap. See Galloway, 83 Nev. at 21-22, 422 P.2d at 243. In order to
                determine whether both branches validly claim this authority, the
                question that follows is whether the function can be traced back to each
                branch's essential functions and basic source of power. Id.
                            This court has recognized that municipal courts are the
                judicial branches of their respective city governments, and they possess all
                of the inherent powers enjoyed by this court, the district courts, and the
                justice courts. Nunez, 116 Nev. at 539-40, 1 P.3d at 962. As such, the
                Municipal Court's express function is to decide controversies and enforce
                judgments. See Galloway, 83 Nev. at 20, 422 P.2d at 242. It would be
                impossible for the Municipal Court to exist and fulfill this role without
                employees to manage the docket, process paperwork, provide
                administrative assistance, and monitor compliance with its orders, among
                many other ministerial duties. See Halverson, 123 Nev. at 261, 163 P.3d

SUPREME COURT
                at 439-40 (explaining that some inherent ministerial powers arise out of
       OF
     NEVADA


(0) 1947A <
                                                      21
                  the sheer existence of the governmental branches). Furthermore, the
                  Municipal Court must be able to exercise control over the employees who
                  perform these tasks in order to ensure that the appropriate candidates are
                  chosen for the jobs, the tasks are performed in a satisfactory manner, and
                  proper sanctions and rewards are available when necessary.      See State ex
                  rel. Harvey v. Second Judicial Dist. Court, 117 Nev. 754, 770, 32 P.3d
                  1263, 1273 (2001) (recognizing that the provisions of the Nevada
                  Constitution providing for an independent judiciary "would be seriously
                  undermined if the judiciary were prohibited, under any circumstance,
                  from exercising direct control over the personnel who were performing
                  vital and essential court functions").
                              Thus, the Municipal Court's claim of inherent authority to
                  manage its employees relates directly to its essential functions.        See
                  Galloway, 83 Nev. at 21-22, 422 P.2d at 243. Additionally, because the
                  management of Municipal Court employees is a ministerial function that
                  is implicated by the Municipal Court's everyday management of its
                  internal affairs, we conclude that it is continuously present insofar as its
                  removal would impair the Municipal Court's ability to fulfill its
                  constitutional functions. See Harvey, 117 Nev. at 770, 32 P.3d at 1273.
                  Here, the record shows that staffing shortages have led to the Municipal
                  Court closing for one hour every judicial day and that disputes have arisen
                  between the Municipal Court and the City with regard to the Municipal
                  Court's use of volunteers, which the Municipal Court argues it needs to
                  use to perform certain tasks that will otherwise be severely delayed if the
                  Municipal Court must rely on its current employees. These issues go to
                  the heart of the Municipal Court's ability to perform its core judicial


SUPREME COURT
        OF
     NEVADA


(0) 1947A     •
                                                           22
functions and demonstrate why the Municipal Court reasonably needs to
maintain control over its employees.
             The City's legislative function is to make and pass local laws
and to control the power of the purse. See generally Sparks City Charter
art. II; see also Sparks City Charter art. II, § 2.060(1) and (5); State of
Nevada Emps. Ass'n, Inc. v. Daines, 108 Nev. 15, 21, 824 P.2d 276, 279
(1992); Galloway, 83 Nev. at 20, 422 P.2d at 242. Its executive function is
to carry out and enforce those laws and to administer the affairs of the
city.   See generally Sparks City Charter art. III; see also Sparks City
Charter art. III, § 3.020(1); Galloway, 83 Nev. at 20, 422 P.2d at 242.
Thus, the act of managing Municipal Court employees does not itself
relate to any of the City's express legislative or executive functions.
Moreover, the City has not identified any reason why it would need to
exert control over the Municipal Court's employees in order to fulfill its
constitutional duties. In the absence of any valid basis for exercising
control over these employees, the City's imposition of its influence on the
Municipal Court's personnel decisions violates the separation of powers
doctrine because it unconstitutionally infringes on the Municipal Court's
authority to manage its employees. See Nev. Const. art. 3, § 1 (providing
that no branch may perform the function of another branch unless
expressly permitted to do so by the Nevada Constitution); Nev. Const. art.
6, § 1 (including municipal courts in the state judicial system); see also
Goldberg, 93 Nev. at 616, 572 P.2d at 522; Galloway, 83 Nev. at 19, 422
P.2d at 241-42; Mowrer, 618 P.2d at 891.
             In the underlying case, the district court enjoined the City
from interfering in any way with the Municipal Court's personnel
decisions, including the hiring, firing, and discipline of employees. In light



                                       23
                of our conclusions herein, the district court correctly found that the
                Municipal Court was likely to succeed on the merits of its action to
                prevent the City from interfering with its personnel decisions on the
                ground that doing so violated the Municipal Court's rights under the
                separation of powers doctrine.    See Nev. Const. art. 3, § 1. Additionally,
                the harm from this constitutional violation is irreparable, as it would be
                difficult, if not impossible, to assign a monetary value to remedy the
                violation. See Monterey Mech. Co. v. Wilson, 125 F.3d 702, 715 (1997). We
                therefore affirm that portion of the district court's injunction prohibiting
                the City from interfering with the Municipal Court's management of its
                employees. 6 Additionally, because Article IX of the Sparks City Charter
                sets forth the civil service provisions, which authorize the hiring,
                supervision, and control of employees by the City, we affirm that portion of
                the district court's order preventing the City from applying Article IX to
                the Municipal Court and its employees.
                Charter provisions
                             We next address the particular provisions of the Sparks City
                Charter that the district court found to be unconstitutional, specifically,
                Sections 1.080, 3.020, 3.120, 4.023, and 4.025. 7


                      6 Tothe extent that the City has purported to enter into collective
                bargaining agreements affecting Municipal Court employees, the issue is
                moot with regard to the 0E3, which voluntarily withdrew its
                representation of Municipal Court employees. As for any agreements
                between the City and the SPPA, we hold that such agreements are invalid
                because they unconstitutionally interfere with the Municipal Court's
                power to manage its employees for the reasons discussed above.

                      7 Intheir appellate briefs, the parties discuss the Sparks City
                Charter as it read before the most recent amendments, which took effect
                on July 1, 2011. As the district court entered the preliminary injunction
SUPREME COURT
                                                                  continued on next page...
        OF
     NEVADA


(0) 1947A
                                                      24
                              Under Section 1.080 of the Sparks City Charter, the city
                manager has the authority to appoint "any employee employed in a bona
                fide executive, administrative or professional capacity," except as
                otherwise provided in the charter. Sparks City Charter art. I, § 1.080(3).
                Two sections of the charter, Section 4.023 and Section 4.025, specifically
                provide for the appointment of two Municipal Court positions by the
                Municipal Court judges. Sparks City Charter art. IV, §§ 4.023 and 4.025.
                And the Municipal Court judges are chosen by election. Sparks City
                Charter art. V, § 5.010(6) and (7). Otherwise, the charter is silent as to
                appointment of Municipal Court employees. Although it is unclear
                whether any other Municipal Court employee would fall under the
                definition of an "executive, administrative or professional" employee, to
                the extent that they do, this provision of the charter is unconstitutional
                insofar as it permits the City to interfere with the Municipal Court's
                employment decisions.      See Harvey, 117 Nev. at 770, 32 P.3d at 1273.
                Thus, we affirm that portion of the injunction prohibiting application of
                this provision to the Municipal Court.
                              Next, Section 3.020 of the city charter provides that the city
                manager must carefully supervise the City's affairs, exercise control over
                all departments of the City government, attend city council meetings, and
                recommend adoption of measures and bills to the city council. Sparks City
                Charter art. III, § 3.020(1). 8 Generally, this provision directs the city


                ...continued
                on August 31, 2011, this opinion analyzes the provisions in their current
                amended form.

                      8 The
                          pre-2011 amendment version of Section 3.020(1)(c) read: "The
                City Manager is responsible to the Council for the efficient administration
SUPREME COURT
                                                                   continued on next page...
        OF
     NEVADA


(0) 1947A
                                                      25
                manager to administer the affairs of the City, which largely do not appear
                to involve the Municipal Court. Nevertheless, the portions of this
                provision that allow the City to interfere with the Municipal Court's
                management of its operations are an impermissible infringement on the
                Municipal Court's inherent authority. See Goldberg, 93 Nev. at 616, 572
                P.2d at 522. In particular, subsection (c) requires the city manager to
                "[e]xercise control over all departments of the City government and its
                officers and employees," and subsection (0(2) directs the city manager to
                make investigations into any department of the City. Sparks City Charter
                art. III, § 3.020(1)(c) and (1)(0(2). As these provisions permit the City to
                interfere with the Municipal Court's management of its operations and its
                employees, we affirm the district court's issuance of the injunction in this
                regard. 9
                             Section 3.120 of the charter states that "[e]mployees in
                appointive positions are entitled to receive the salary designated by the
                City Manager within the range established for each position by the City
                Council." Sparks City Charter art. III, § 3.120. Additionally, Sections


                ...continued
                of all the affairs of the City. He shall. . . [e]xercise control over all
                departments of the City government and its officers and employees, except
                any department whose chief executive officer is not appointed by the City
                Manager." (Emphasis added.) See A.B. 97, 76th Leg. (Nev. 2011). Thus,
                prior to 2011, the Municipal Court would not have been included in
                Section 3.020(1)(c), as its chief executive officer, the administrative judge,
                is elected rather than appointed by the city manager.

                      9 To the extent that sections of these provisions do not apply to the
                Municipal Court, they are unaffected by the district court's injunction, as
                the injunctive order only restricts the City from enforcing the provisions
                against the Municipal Court.

SUPREME COURT
         OF
      NEVADA


(0) I 947A
                                                      26
4.023 and 4.025 provide the city council with the authority to appropriate
the money for the salaries of the Municipal Court's administrator and
judicial assistant. Sparks City Charter art. IV, §§ 4.023 and 4.025.
Although the City's budgeting power is implicated by these provisions, the
Municipal Court's authority to manage its employees is also put at issue.
            As noted above, the Municipal Court's ability to exercise direct
control over its employees is necessary to ensure its survival as an
independent governmental branch.       Harvey, 117 Nev. at 770, 32 P.3d at
1273. Moreover, a court cannot effectively manage its employees if it is
unable to determine the wages of those employees.        See Circuit Court of
Jackson Cnty. v. Jackson Cnty., 776 S.W.2d 925, 927 (Mo. Ct. App. 1989)
(explaining that Missouri law provides the circuit court with statutory
authority to fix the salaries of its employees because, in the absence of this
authority, "the legislative department could determine the extent to which
the judicial department would perform its judicial function by limiting the
number of employees of the Circuit Court, or providing for no employees at
all"); see also Ottawa Cnty. Controller v. Ottawa Probate Judge, 401
N.W.2d 869, 873 (Mich. Ct. App. 1986) (concluding that the probate court
had the inherent authority to set reasonable salaries for its necessary
employees within the court's total budget appropriation). Thus, so long as
the Municipal Court can provide for the salaries of its employees within
the budget appropriated to it by the City, we conclude that it may do so
consistently with its power to manage its internal affairs without
interference from the other governmental branches. 1°        See Nunez, 116


      mAs discussed in the next section, to the extent that the Municipal
Court would need additional funding to pay wages set by it, the Municipal
Court would be required to establish that such requests were reasonable
                                                  continued on next page...

                                      27
                Nev. at 540, 1 P.3d at 962. As a result, we also affirm that portion of the
                district court's order of injunction preventing the City from applying these
                charter provisions to the Municipal Court.
                      Control over budget
                            With regard to the budget, the district court enjoined the City
                from "interfering with the Municipal Court's ability to use, distribute,
                allocate, and make decisions regarding the budget adopted for it by the
                City." Neither party disputes that the City has the authority, pursuant to
                its legislative powers, to appropriate a budget to the Municipal Court.   See
                Sparks City Charter art. II, § 2.060(5); State of Nev. Emps. Ass'n, Inc. v.
                Daines, 108 Nev. 15, 21, 824 P.2d 276, 279 (1992). Moreover, although the
                Municipal Court, in the communications leading up to these proceedings,
                asked the City to stop itemizing its budget, the Municipal Court has not
                argued in this appeal that the City was required to provide it with a lump
                sum appropriation. Even if it had raised this argument, neither the
                judicial function of resolving legal controversies nor the Municipal Court's
                power to manage its internal affairs provides it with a general power to be
                involved with the Sparks budgeting process. Moreover, state law requires
                the City to prepare a detailed budget, NRS 354.600, and it is difficult to
                imagine how the City could arrive at a general amount for an
                appropriation without considering specific categories of expenditures to be
                made by the Municipal Court.
                            That said, the Municipal Court does have certain specific
                powers to influence the budget appropriated to it. For instance, if the

                ...continued
                and necessary to allow it to carry out its constitutional functions. See
                Young v. Bd. of Cnty. Comm'rs, 91 Nev. 52, 56, 530 P.2d 1203, 1206 (1975).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     28
                                                                                                1VA7g7.
                Municipal Court needs funds for particular items or expenses, it can
                compel such funding on a showing that the requests are "reasonable and
                necessary to carry out [its] powers and duties in the administration of
                justice." Young v. Bd. of Cnty. Comm'rs,     91 Nev. 52, 56, 530 P.2d 1203,
                1206 (1975). Moreover, once the Municipal Court's general budget is
                appropriated to it by the City, the Municipal Court possesses the power to
                make independent financial decisions as to how to allocate the funds
                within that budget pursuant to its inherent authority to manage its
                internal affairs." See Nunez, 116 Nev. at 540, 1 P.3d at 962.
                            While we recognize these general principles, we note that the
                parties have failed to develop the record or define the scope of the question
                presented by the budget issue in this case. For instance, the record is
                devoid of evidence as to how the City determines the Municipal Court's
                budget, how the budget is implemented and distributed, whether the
                Municipal Court has attempted to use money appropriated to it in a
                manner that varied from the City's itemization, or whether the City has
                prevented the Municipal Court from making independent internal budget
                decisions. In particular, there is no evidence that the City has required
                the Municipal Court to administer its budget in any specific manner.
                Instead, the record demonstrates only that the conflict in this case arose in
                response to the City's request that the Municipal Court reduce the salaries
                of two of its employees. As the parties have not identified any other actual

                       "We note that if the City makes a specific appropriation to the
                Municipal Court apart from the general budget, such an appropriation
                must be used for its designated purpose, so long as doing so does not
                interfere with the Municipal Court's ability to carry out its constitutional
                functions. See Galloway v. Truesdell, 83 Nev. 13, 21-22, 422 P.2d 237, 243
                (1967).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     29
conflict with regard to the budget, this requested reduction is the only
budget issue that is properly before this court.     See Personhood Nev. v.
Bristol, 126 Nev. „ 245 P.3d 572, 574 (2010) (explaining that "[Mils
court's duty is not to render advisory opinions but, rather, to resolve
actual controversies by an enforceable judgment").
             Even as to this issue, however, the parties have not
sufficiently developed the record to demonstrate whether an actual
controversy exists in this regard. Based on the timing of the request, it
appears likely that it was made in the context of the City's preparation of
its annual budget, see NRS 354.596(2) (requiring a city's tentative budget
under the Local Government Budget and Finance Act to be submitted
annually by April 15); NRS 354.598 (requiring a city's final budget under
the Local Government Budget and Finance Act to be approved annually by
June 8), but the parties have not explained the circumstances surrounding
the requested budget reduction. Moreover, the Municipal Court initially
asserted that it had instructed its employees not to execute any documents
to effectuate a salary reduction, but later stated that it had complied with
the City's budget request. Nothing in the record demonstrates that the
Municipal Court sought to reduce its budget by means other than through
the salary reduction or that the City refused to allow the Municipal Court
to do so. 12 Without this information, it is impossible to determine whether



      12At oral argument before this court, the Municipal Court
represented that it had sought to reduce the budget other than by
reducing the identified salaries and had been precluded from doing so by
the City. The City denied that the situation had occurred as described by
the Municipal Court, asserting that as long as the budget was reduced, the
manner of reducing it was irrelevant. This court asked the Municipal
Court to supplement the briefing to identify any specific record evidence
                                                   continued on next page...

                                     30
the City impermissibly interfered with the Municipal Court's inherent
authority to manage its internal affairs by administering its budget in the
manner it saw fit. Therefore, we conclude that the district court's issuance
of the preliminary injunction on budget issues was overbroad and
premature. Accordingly, we reverse that portion of the injunction
prohibiting the City from interfering with the Municipal Court's budget
and remand this matter to the district court for further proceedings
consistent with this opinion.
            On remand, the district court must initially consider whether
any actual controversy is presented with regard to the budget, given that
the Municipal Court apparently complied with the requested budget
reductions and there is no indication in the record as to the manner of
compliance or the City's response to the Municipal Court's proposed
method of compliance. See Personhood Nev., 126 Nev. at , 245 P.3d at
574. If the case does present an actual controversy, the district court
should then decide whether any action the Municipal Court seeks to take
would be a permissible exercise of the Municipal Court's ability to manage
its internal affairs, see Nunez, 116 Nev. at 540, 1 P.3d at 962, or would be
an assertion of inherent power that would overlap with the City's
legislative power over the budget.   See Galloway, 83 Nev. at 21-22, 422
P.2d at 243. Finally, if the district court determines that the Municipal
Court's proposed action does not fall under the management of its internal

...continued
supporting its claim that the City had refused to allow it to proceed with a
budget reduction as proposed by the Municipal Court. Although the
Municipal Court filed the requested supplement, it failed to point to any
record evidence demonstrating that it had made, or the City had denied,
any such request.



                                     31
                    affairs, the district court must evaluate whether the Municipal Court's
                    intended action is reasonable and necessary to allow it to carry out its
                    constitutional duty to administer justice. See Young, 91 Nev. at 56, 530
                    P.2d at 1206; see also Halverson, 123 Nev. at 263, 163 P.3d at 441.
                    Special counsel
                                Finally, the district court enjoined the City from applying NRS
                    41.0344 or Section 3.055 of the Sparks City Charter to this case. The
                    district court did not issue any further ruling with regard to the Municipal
                    Court's ability to retain counsel or compel payment of counsel generally.
                                Section 3.055 of the Sparks City Charter provides that the city
                    council may "employ attorneys to perform any civil or criminal duty of the
                    City Attorney." Sparks City Charter art. III, § 3.055. This provision
                    further states that counsel retained pursuant to this provision is
                    responsible only to the city council. Id. NRS 41.0344 permits a political
                    subdivision's attorney to employ special counsel if he or she determines
                    that it could constitute a conflict of interest for the legal services to be
                    rendered by that attorney. Based on the language of these provisions, we
                    conclude that they are not applicable to this case, as counsel in this
                    situation was retained by the Municipal Court, rather than by the city
                    attorney, and, as the representative of the Municipal Court, counsel was
                    responsible to the Municipal Court and not to the city council. Thus, we
                    affirm the district court's order to the extent that it found that these
                    provisions were inapplicable. Moreover, the City agreed that the
                    Municipal Court needed to hire independent counsel, and we conclude
                    that, pursuant to its inherent power to protect its ability to perform its
                    constitutional functions, the Municipal Court had the right to hire the


    SUPREME COURT
            OF
         NEVADA


    (0) 1947A
                                                         32
[                                                                                                  3
counsel of its choosing, without interference from the City. See Nunez, 116
Nev. at 540, 1 P.3d at 962.
            As the district court did not take any further action in regard
to the special counsel issue, we decline to issue any additional ruling in
this regard. We note, however, that to the extent that the Municipal
Court seeks any appropriation to pay special counsel's fees, the City,
pursuant to its legislative budgetary authority, may review the
reasonableness of counsel's hourly rate when determining whether to
make such an appropriation, but may not make a more specific review of
the cost of the representation, as permitting the City to review and
question the reasonableness of particular expenditures connected with the
instant action would impermissibly infringe on the attorney-client
relationship and the Municipal Court's right to seek legal advice and to
make decisions regarding its legal strategy.
                              CONCLUSION
            In light of the foregoing, as to the Municipal Court's
administrator, administrative assistant, marshals, court
clerk/interpreters, court clerks I and II, and volunteers, we affirm the
portions of the district court's order prohibiting the City from interfering
with the Municipal Court's management of its employees, enforcing or
entering into collective bargaining agreements on behalf of Municipal
Court employees, and applying Sparks City Charter art. I, § 1.080; art. III,
§§ 3.020, 3.120; art. IV, §§ 4.023 and 4.025; and art. IX to the Municipal
Court and its employees. We reverse, however, that portion of the district
court's order preventing the City from taking certain actions with regard
to the Municipal Court's budget, and we remand the matter to the district
court for further proceedings. Finally, we affirm that portion of the



                                     33
                district court's order permitting the Municipal Court to retain and pay
                special counsel.


                                                                                  ,   J.
                                                       Hardesty




                                             J.



                                             J.




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  34
                PICKERING, C.J., concurring in part and dissenting in part:
                            I respectfully disagree with the majority's decision to the
                extent that it invalidates the Sparks City Charter provisions that apply to
                court employees besides the court administrator and judicial assistants.
                In my view, the holding with respect to civil service and union employees
                is inconsistent with the express terms of the Nevada Constitution, Article
                15, Section 11, and the Sparks City Charter, which the Legislature and
                the City of Sparks adopted according to the political process specified in
                the Nevada Constitution, Article 8, Section 8. That process, and these
                charter provisions, induced reliance interests on the part of those involved
                that I would not disturb, particularly not on the inadequate record thus
                far presented in this case.
                            The Sparks City Charter vests the power to hire, fire, and
                discipline the court administrator and judicial assistants in the Municipal
                Court's Administrative Judge, not the City Council.        See Sparks City
                Charter art. IV, §§ 4.023 and 4.025. But it makes no similar provision for
                other employees providing service to the Sparks Municipal Court. Id.
                Sections 4.023 and 4.025 recognize, legislatively, that employees who
                occupy the positions of court administrator or judicial assistant "perform[
                vital and essential court functions," and so answer to the Municipal Court
                directly, not the City. State ex rel. Harvey v. Second Judicial Dist. Court,
                117 Nev. 754, 770, 32 P.3d 1263, 1273 (2001) (court clerk); AFSCME v.
                Wayne Cnty., 811 N.W.2d 4, 20-21 (Mich. Ct. App. 2011) (court clerk);
                Barland v. Eau Claire Cnty., 575 N.W.2d 691, 702-03 (Wis. 1998) (judicial
                assistant). Notably, the Sparks City Charter does not extend this status
                to other personnel who provide services to the Municipal Court. Rather,
                such other personnel are governed by the Sparks Civil Service

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                Commission and the regulations promulgated pursuant to the Charter.
                See Sparks City Charter art. IX, § 9.020(1) and (2).
                             The inherent-powers doctrine allows the judicial branch "to
                administrate its own procedures and to manage its own affairs. . when
                reasonable and necessary for the administration of justice." Halverson v.
                Hardcastle, 123 Nev. 245, 261, 163 P.3d 428, 440 (2007) (internal
                quotation omitted)." But "such inherent powers must be exercised with
                discernment and circumspection." Angell v. Eighth Judicial Dist. Court,
                108 Nev. 923, 926, 839 P.2d 1329, 1331 (1992). Proper respect for
                coordinate branches of government limits resort to inherent judicial
                powers to situations in which the judicial branch has exhausted other
                executive and legislative avenues available and the need is such that the
                "efficient administration of justice [will be] destroyed or seriously
                impaired" if left unfulfilled. Bd. of Cnty. Comm'rs v. Devine,   72 Nev. 57,
                60, 294 P.2d 366, 367 (1956). Put another way, "inherent [judicial] power
                should be exercised only when established methods fail or in an emergency
                situation[, and] ceases when the court's ability to carry out its
                constitutional duty to ensure the administration of justice no longer is in
                jeopardy."   Halverson, 123 Nev. at 263, 163 P.3d at 441 (footnotes
                omitted). Also, "because inherent power arises from the constitution's
                operation, constitutional clauses may remove or modify that power" from
                the purview of the judiciary. Id.




                      'Although legislatively, as opposed to constitutionally, created, Nev.
                Const. art. 6, § 1, municipal courts possess the same inherent powers as
                constitutionally created courts do. City of N. Las Vegas v. Daines, 92 Nev.
                292, 295, 550 P.2d 399, 400 (1976).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
                                                                                            -1f:-17-:`7:211
             I respectfully submit that, under the Nevada Constitution, the
Sparks City Charter provisions control. Exercising its constitutional
prerogative, the Legislature approved the Sparks City Charter. Nevada
Const. art. 8, § 8. Another section of the Nevada Constitution specifies
that, when a municipality (Sparks) has a "legally adopted charter" (the
Sparks City Charter), the charter controls the city's employment
relationships, certainly as to tenure and dismissal: "In the case of any
officer or employee of any municipality governed under a legally adopted
charter, the provisions of such charter with reference to the tenure of
office or the dismissal from office of any such officer or employee shall
control." Nev. Const. art. 15, § 11. Since the Sparks City Charter divides
authority over Municipal Court employees between the Municipal Court
(court administrator and judicial assistants) and the Civil Service
Commission (all others), constitutionally, those provisions "shall control."
Id. (emphasis added). Thus, under Halverson, it appears that the
inherent-judicial-power doctrine should not apply because another, more
specific constitutional provision displaces it.
            The majority argues that Article 15, Section 11 uses "officer"
and "employee" to mean the same thing, such that the provision only
applies to elected or appointed officials, not employees generally. But this
gives the word "employee" a singular meaning unique to Article 15,
Section 11. Elsewhere, the Nevada Constitution distinguishes between
"officers" and "employees."    Compare, e.g., Nev. Const. art. 15, § 10 ("All
officers whose election or appointment is not otherwise provided for, shall
be chosen or appointed as may be prescribed by law.") with Nev. Const.
art. 15, § 15 ("The legislature shall provide by law for a state merit system
governing the employment of employees in the executive branch of state



                                       3
     ,s
                government."). Basic rules of statutory and constitutional interpretation
                teach that la] word or phrase is presumed to bear the same meaning
                throughout a text," and that
                            [i]f possible, every word and every provision is to
                            be given effect (verba cum effectu sunt accipienda).
                            None should be ignored. None should needlessly
                            be given an interpretation that causes it to
                            duplicate another provision or to have no
                            consequence.
                Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of
                Legal Texts 170, 174 (2012) (footnote omitted) (Canons 25 and 26). Given
                these basic rules, I disagree that "officer" and "employee" mean the same
                thing—"officer"—in the Nevada Constitution, Article 15, Section 11, even
                though they are not used in that sense anywhere else in Article 15 or the
                Nevada Constitution as a whole.
                            Nor does the legislative history support the majority's
                conclusion that Article 15, Section 11 has no application to Sparks civil
                service employees doing work for the Municipal Court.
                            As the majority notes, the voters amended the Nevada
                Constitution in 1946 to add the italicized language to Article 15, Section
                11 shown below:
                           The tenure of any office not herein provided for
                           may be declared by law, or, when not so declared,
                           such office shall be held during the pleasure of the
                           authority making the appointment, but the
                           Legislature shall not create any office the tenure
                           of which shall be longer than four (4) years, except
                           as herein otherwise provided in this Constitution.
                           In the case of any officer or employee of any
                           municipality governed under a legally adopted
                           charter, the provisions of such charter with
                           reference to the tenure of office or the dismissal

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     4
                              from office of any such officer or employee shall
                              control.
                  Nev. Const. art. 15, § 11. The majority reasons that, because the first
                  sentence refers to "office [s]," the second sentence should be taken to apply
                  only to "officers," not civil service employees, when it refers to "any officer
                  or employee of any municipality." As support, it cites an editorial that
                  appeared in the Nevada State Journal on November 2, 1946. But the
                  Nevada State Journal editorial on which the majority relies says the exact
                  opposite. It notes that, as originally adopted, Article 15, Section 11
                  "provide[d] that the legislature cannot create any office the tenure of
                  which shall be longer than four years," and reasons that, Is'ince the state
                  constitution governs, a city cannot create an office the tenure of which [is]
                  longer than four years." Editorial, Question No. 1, Nevada State Journal,
                  November 2, 1946, at 4. According to the 1946 editorial writer, this
                  created problems for       municipal civil service employees         that the
                  amendment was designed to fix:
                                    Employees of cities, holding civil service
                              status, are considered holding office and
                              consequently it is contended their tenure of office
                              would be limited to four years by strict application
                              of the constitution. Civil service is designed to
                              protect employees and make permanent their
                              tenure of office.
                                    The proposed amendment adds the following
                              sentence to Section 11 of Article 15 of the
                              constitution:
                                    "In the case of any officer or employee of any
                              municipality governed under a legally adopted
                              charter, the provisions of such charter with
                              reference to the tenure of office or the dismissal
                              from office of any such officer or employee shall
                              control."
SUPREME COURT
        OF
     NEVADA


(0) 1947A     •
                                                         5
                                     The amendment simply broadens the field
                               for municipal charters and in no other way directs
                               the legislature to change the four-year provision of
                               the constitution with respect to state officers.
                                        [Its purpose is] to remove ambiguities
                               from the law which might cause unexpected
                               trouble.
                   Id. (emphasis added). Thus, according to the source relied on by the
                   majority, the final sentence of Article 15, Section 11 was added to ensure
                   that, when it comes to municipal civil service employees, if the city has a
                   "legally adopted" charter, that charter controls their "tenure
                   or. . . dismissal." This makes inexplicable the majority's decision to
                   invalidate the Sparks City Charter civil service provisions that, by their
                   express terms, apply to all city employees except the Municipal Court's
                   court administrator and judicial assistants, authority over whom is vested
                   in the Municipal Court.
                               The majority's recitation of the history of this dispute
                   demonstrates that the parties' first instinct was correct. Thus, they
                   originally looked to the political process of amending the Sparks City
                   Charter to clarify the status of the employees besides the court
                   administrator and judicial assistants who provide service to the Municipal
                   Court. But they abandoned that avenue and turned to the courts for relief
                   instead. By means of this shortcut, the tenure and dismissal of municipal
                   employees whose employment, previously, was controlled by the Sparks
                   City Charter civil service provisions is now controlled by the Municipal
                   Court. Basic rules of construction do not permit express constitutional
                   terms to be overridden that easily by concepts of implicit or inherent, but
                   unwritten, authority.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    4 •
                                                        6
             I also note that, even if the Municipal Court could overcome
Article 15, Section 11, the record assembled does not, in my estimation,
make the threshold showings of impasse and need required for the judicial
branch to exert its inherent authority against another, coordinate branch.
Thus, while impasse and need are argued, the evidence does not establish
such basic information as the positions involved, the services the affected
employees provide, the impact the City Charter provisions have on their
performance, or the threat having the City Charter provisions apply to
them poses to the administration of justice in the Sparks Municipal Court.
Only a few examples are given, one dating back to 2002; the others do not
establish "the destruction or serious impairment of the administration of
justice" and the failure of other alternatives that our case law requires.
Devine, 72 Nev. at 60-61, 294 P.2d at 367-68 (reversing mandamus
requiring the county to appoint a bailiff; although "the court or the judge
has inherent power to secure an attendant for his court, at public expense,
if the regular, orderly, statutory methods fail, or if the officials charged by
the legislature arbitrarily or capriciously fail or neglect to provide the
necessary attendant, whereby the efficient administration of justice is
destroyed, or seriously impaired," the record did not adequately establish
impasse or need).
            For these reasons, I would vacate the preliminary injunction
issued by the district court, insofar as it applies to Municipal Court
employees other than the court administrator and judicial assistants. As
to the court administrator and judicial assistants, I agree with the




                                       7
majority's reversal and remand. I therefore, respectfully, concur in part
and dissent in part.


                                                              , C.J.




                                    8